To vacate an order transferring a cause from the J ackson to the Eaton Circuit.
Denied February 13, 1891.
Eelator bad commenced a suit against one Thompson, in the J ackson Circuit. Thompson appeared and pleaded by attorneys residing at Charlotte and on the same day applied for the transfer. The answer conceded the disqualification of the Jackson ■circuit judge, but insisted that the employment of attorneys in Eaton County was solely for the purpose of obtaining the removal of the cause to that circuit, and that question was fully gone into upon the hearing before the respondent.